DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAYER et al (US 2002/0026364) in view of MARCUS (US 2015/0113074).
Regarding claim 1, MAYER discloses a wearable data collection assembly being configured to facilitate constant communication between wait staff and kitchen staff in a restaurant (abstract), said assembly comprising: a data storage unit 14 storing data 12, 28 being wearable on a waiter in the restaurant, said tracking unit being in electronic communication with each of said personal electronic devices wherein, said tracking unit being in electronic communication with said data storage unit, said tracking unit is configured to enhance communication between employees of the restaurant during business hours (paragraph 22-25, 31, 32; I/O device carried by a wait staff connected to other devices on the network; as handheld devices are portable, they are able to be worn).  However, MAYER does not expressly disclose said tracking unit being in electronic communication with a global positioning system (gps) for tracking movement of the waiter when the waiter is wearing said tracking unit, said tracking unit being in electronic communication with each of said personal electronic devices thereby facilitating the waiter to speak with any of the employees of the restaurant.  In a similar field of endeavor, MARCUS discloses tracking unit being in electronic communication with a global positioning system (gps) for tracking movement of a user when the user is wearing said tracking unit, said tracking unit being in electronic communication with each of said personal electronic devices thereby facilitating the user to speak with any of the other users (abstract; paragraph 43-45, 76; Figure 16-18; tracking of users allow communication with other users, including in person speaking based on determined 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER and MARCUS further discloses wherein: said data storage unit includes a first transceiver; and each of said personal electronic devices includes a second transceiver; and said tracking unit includes a third transceiver, said third transceiver being in electrical communication with each of said first transceiver and said second transceiver (MAYER – paragraph 20, 29, 30; wireless communication), said third transceiver being in electrical communication with the gps (MARCUS – paragraph 76, 78).
Claim 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAYER et al (US 2002/0026364) in view of MARCUS (US 2015/0113074) and further in view of GALLEGOS et al (US 2016/0366557).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MAYER further discloses a control circuit being coupled to said tracking unit, said third transceiver being electrically coupled to said control circuit (paragraph 22-25, 31, 32; circuitry is inherently necessary).  However, the combination of MAYER and MARCUS does not expressly disclose wherein said tracking unit comprises: a bracelet being wearable around the waiter's wrist.  In a similar field of endeavor, GALLEGOS discloses wherein a tracking unit comprises: a bracelet being wearable around a user’s wrist (paragraph 26, 29, 51, 62); a control circuit being coupled to said bracelet, said third transceiver being electrically coupled to said control circuit (paragraph 26, 29, 
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of MAYER and MARCUS does not expressly disclose wherein said tracking unit includes a speaker being coupled to said bracelet for emitting audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit wherein said speaker is configured to facilitate each of the employees of the restaurant to be able to speak to the waiter.  In a similar field of endeavor, GALLEGOS discloses wherein said tracking unit includes a speaker being coupled to said bracelet for emitting audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit wherein said speaker is configured to facilitate each of the employees of the restaurant to be able to speak to the waiter (paragraph 45).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MAYER and MARCUS to include the teachings of GALLEGOS, since such a modification would allow conventional communication to other users within a defined area.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, and GALLEGOS further discloses wherein said tracking unit includes a microphone being coupled to said bracelet for receiving audible sounds, said microphone being electrically 
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, and GALLEGOS further discloses wherein said tracking unit includes a display being coupled to said bracelet, said display being electrically coupled to said control circuit, said display displaying indicia comprising words communicating a text message received from any of said personal electronic devices (MAYER – paragraph 19-21; MARCUS – paragraph 27, 28, 93-95, 123).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, and GALLEGOS further discloses further comprising a plurality of control buttons, each of said control buttons being movably coupled to said bracelet, each of said control buttons being electrically coupled to said control circuit, said control buttons controlling operational parameters of said control circuit, said third transceiver, said microphone and said speaker (GALLEGOS – paragraph 39, 89).
Regarding claim 8 (CLAIM 3), see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, and GALLEGOS further discloses further comprising a power supply being coupled to said bracelet, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (power supply of some form is 
Regarding claim 9, a wearable data collection assembly being configured to facilitate constant communication between wait staff and kitchen staff in a restaurant (abstract), said assembly comprising: a data storage unit 14 storing data comprising restaurant payroll, restaurant staffing schedules and other data pertaining to the operation of a restaurant including a first transceiver(paragraph 21-25; composition of data related to a restaurant operation could include payroll and schedules as any data not specific to functionality of device is seen as intended use); a plurality of personal electronic devices each of said personal electronic devices being carried by employees of the restaurant including a second transceiver(Figure 6; paragraph 22-25, 31, 32; I/O devices or stations within a network); and a tracking unit 12, 28 being wearable on a waiter in the restaurant, said tracking unit being in electronic communication with each of said personal electronic devices wherein, said tracking unit being in electronic communication with said data storage unit, said tracking unit is configured to enhance communication between employees of the restaurant during business hours (paragraph 22-25, 31, 32; I/O device carried by a wait staff connected to other devices on the network; as handheld devices are portable, they are able to be worn); said tracking unit comprising: a third transceiver being coupled to said tracking unit, said third transceiver being electrically coupled to said control circuit, said third transceiver being in electrical communication with each of said first transceiver and said second transceiver, (paragraph 20, 29), a power supply being coupled to said tracking unit, said power supply being electrically coupled to said control circuit, said power supply comprising at 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624